Name: 2012/465/EU: Commission Decision of 2Ã August 2012 adjusting the weightings applicable from 1Ã August 2010 , 1Ã September 2010 , 1Ã October 2010 , 1Ã November 2010 , 1Ã December 2010 , 1Ã January 2011 , 1Ã February 2011 , 1Ã March 2011 , 1Ã April 2011 , 1Ã May 2011 and 1Ã June 2011 to the remuneration of officials, temporary staff and contract staff of the European Union serving in third countries
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  cooperation policy;  EU institutions and European civil service
 Date Published: 2012-08-08

 8.8.2012 EN Official Journal of the European Union L 211/7 COMMISSION DECISION of 2 August 2012 adjusting the weightings applicable from 1 August 2010, 1 September 2010, 1 October 2010, 1 November 2010, 1 December 2010, 1 January 2011, 1 February 2011, 1 March 2011, 1 April 2011, 1 May 2011 and 1 June 2011 to the remuneration of officials, temporary staff and contract staff of the European Union serving in third countries (2012/465/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 336 thereof, Having regard to the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Union, as laid down by Regulation (EEC, Euratom, ECSC) No 259/68 of the Council (1), and in particular the second paragraph of Article 13 of Annex X thereto, Whereas: (1) In accordance with the first paragraph of Article 13 of Annex X to the Staff Regulations, the weightings to be applied from 1 July 2010 to the remuneration of officials, temporary staff and contract staff of the European Union serving in third countries payable in the currency of their country of employment were laid down by Council Regulation (EU) No 964/2011 (2). (2) Some of these weightings need to be adjusted in accordance with the second paragraph of Article 13 of Annex X to the Staff Regulations, with effect from 1 August, 1 September, 1 October, 1 November, 1 December 2010 and 1 January, 1 February, 1 March, 1 April, 1 May and 1 June 2011 since the statistics available to the Commission show that in certain third countries the variation in the cost of living measured on the basis of the weighting and the corresponding exchange rate has exceeded 5 % since weightings were last laid down, HAS ADOPTED THIS DECISION: Article 1 The weightings applied to the remuneration of officials, temporary staff and contract staff of the European Union serving in third countries, payable in the currency of the country of employment, shall be adjusted for certain countries as shown in the Annex hereto. It contains 11 monthly tables showing which countries are affected and the applicable dates for each one. The exchange rates used for the calculation of this remuneration shall be established in accordance with the detailed rules for the implementation of the Financial Regulation and correspond to the dates referred to in the first paragraph. Article 2 This Decision shall enter into force on the first day of the month following that of its publication in the Official Journal of the European Union. Done at Brussels, 2 August 2012. For the Commission, On behalf of the President, Catherine ASHTON Vice-President (1) OJ L 56, 4.3.1968, p. 1. (2) OJ L 253, 29.9.2011, p. 1. ANNEX AUGUST 2010 Place of employment Economic parities August 2010 Exchange rate August 2010 (1) Weightings August 2010 (2) Egypt 4,398 7,40935 59,4 Eritrea 18,83 19,7388 95,4 SEPTEMBER 2010 Place of employment Economic parities September 2010 Exchange rate September 2010 (3) Weightings September 2010 (4) Eritrea 19,78 19,4388 101,8 Sudan 2,827 3,15356 89,6 Venezuela 4,516 5,45421 82,8 Zambia 5 270 6 297,45 83,7 OCTOBER 2010 Place of employment Economic parities October 2010 Exchange rate October 2010 (5) Weightings October 2010 (6) Egypt 4,701 7,60410 61,8 Ethiopia 16,15 22,2107 72,7 Haiti 50,97 55,0818 92,5 Paraguay 3 677 6 399,74 57,5 Suriname 2,305 3,75000 61,5 Timor Leste 1,274 1,36110 93,6 NOVEMBER 2010 Place of employment Economic parities November 2010 Exchange rate November 2010 (7) Weightings November 2010 (8) Eritrea 21,80 21,4143 101,8 Ghana 1,359 2,00225 67,9 Guinea (Conakry) 5 200 8 493,73 61,2 Venezuela 4,745 5,95110 79,7 Zambia 5 547 6 444,62 86,1 DECEMBER 2010 Place of employment Economic parities December 2010 Exchange rate December 2010 (9) Weightings December 2010 (10) Angola 144,4 127,091 113,6 Egypt 5,034 7,75680 64,9 Nepal 79,72 98,9700 80,5 Sierra Leone 5 458 5 730,45 95,2 Sudan 3,010 3,33921 90,1 JANUARY 2011 Place of employment Economic parities January 2011 Exchange rate January 2011 (11) Weightings January 2011 (12) Eritrea 23,16 20,2338 114,5 Ghana 1,427 1,87210 76,2 Pakistan 57,86 114,090 50,7 Sudan 3,186 3,48053 91,5 Zambia 5 852 6 178,44 94,7 FEBRUARY 2011 Place of employment Economic parities February 2011 Exchange rate February 2011 (13) Weightings February 2011 (14) Armenia 397,0 497,460 79,8 Ethiopia 17,59 22,7406 77,4 Ghana 1,564 1,99590 78,4 Guinea (Conakry) 5 487 8 205,25 66,9 Kosovo 0,6410 1,00000 64,1 Malawi 179,1 205,194 87,3 Mozambique 31,72 43,9700 72,1 Uzbekistan 1 151 2 263,30 50,9 Serbia 74,80 104,558 71,5 Suriname 2,454 4,59285 53,4 Tajikistan 4,004 6,03651 66,3 Venezuela 4,984 5,88797 84,6 MARCH 2011 Place of employment Economic parities March 2011 Exchange rate March 2011 (15) Weightings March 2011 (16) Saudi Arabia 3,427 5,09730 67,2 Belarus 2 793 4 099,94 68,1 Haiti 47,71 55,5912 85,8 Liberia USD 1,398 USD 1,37620 101,6 Democratic Republic of Congo (Kinshasa) USD 1,898 USD 1,37620 137,9 Timor Leste USD 1,361 USD 1,37620 98,9 APRIL 2011 Place of employment Economic parities April 2011 Exchange rate April 2011 (17) Weightings April 2011 (18) Azerbaijan 1,151 1,11762 103,0 Barbados 3,130 2,83209 110,5 Russia 43,08 40,2462 107,0 Suriname 2,609 4,57925 57,0 Ukraine 8,031 11,2355 71,5 Vietnam 14 537 29 444,6 49,4 MAY 2011 Place of employment Economic parities May 2011 Exchange rate May 2011 (19) Weightings May 2011 (20) Argentina 3,496 6,03921 57,9 Belarus 2 955 4 444,18 66,5 Ethiopia 18,75 24,6099 76,2 Kenya 87,48 122,669 71,3 JUNE 2011 Place of employment Economic parities June 2011 Exchange rate June 2011 (21) Weightings June 2011 (22) Ghana 1,664 2,14365 77,6 Guinea (Conakry) 5 787 9 426,41 61,4 Laos 9 103 11 273,5 80,7 Nicaragua 17,64 31,8675 55,4 Uzbekistan 1 212 2 428,78 49,9 Serbia 78,61 97,3302 80,8 Sudan 3,359 4,00271 83,9 Thailand 34,07 43,2870 78,7 Venezuela 5,380 6,12932 87,8 Yemen 213,9 305,135 70,1 (1) 1 EURO = x units of national currency, except USD for: Cuba, El Salvador, Ecuador, Liberia, Panama, D.R. Congo and Timor-Leste. (2) Brussels = 100. (3) 1 EURO = x units of national currency, except USD for: Cuba, El Salvador, Ecuador, Liberia, Panama, D.R. Congo and Timor-Leste. (4) Brussels = 100. (5) 1 EURO = x units of national currency, except USD for: Cuba, El Salvador, Ecuador, Liberia, Panama, D.R. Congo and Timor-Leste. (6) Brussels = 100. (7) 1 EURO = x units of national currency, except USD for: Cuba, El Salvador, Ecuador, Liberia, Panama, D.R. Congo and Timor-Leste. (8) Brussels = 100. (9) 1 EURO = x units of national currency, except USD for: Cuba, El Salvador, Ecuador, Liberia, Panama, D.R. Congo and Timor-Leste. (10) Brussels = 100. (11) 1 EURO = x units of national currency, except USD for: Cuba, El Salvador, Ecuador, Liberia, Panama, D.R. Congo and Timor-Leste. (12) Brussels = 100. (13) 1 EURO = x units of national currency, except USD for: Cuba, El Salvador, Ecuador, Liberia, Panama, D.R. Congo and Timor-Leste. (14) Brussels = 100. (15) 1 EURO = x units of national currency, except USD for: Cuba, El Salvador, Ecuador, Liberia, Panama, D.R. Congo and Timor-Leste. (16) Brussels = 100. (17) 1 EURO = x units of national currency, except USD for: Cuba, El Salvador, Ecuador, Liberia, Panama, D.R. Congo and Timor-Leste. (18) Brussels = 100. (19) 1 EURO = x units of national currency, except USD for: Cuba, El Salvador, Ecuador, Liberia, Panama, D.R. Congo and Timor-Leste. (20) Brussels = 100. (21) 1 EURO = x units of national currency, except USD for: Cuba, El Salvador, Ecuador, Liberia, Panama, D.R. Congo and Timor-Leste. (22) Brussels = 100.